UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7873


STANLEY LEE MOULTRIE,

                Plaintiff - Appellant,

          v.

WILLIAM BYARS, JR., South Carolina Department of Corrections
Director; BRYAN P STIRLING; DEPUTY DIRECTOR ROBERT WARD;
SCDC   GENERAL    COUNSEL   DAYNE  HAILE;   ASSOCIATE  WARDEN
MCFADDEN; MAJOR C WEST; CHRISTOPHER D. FLORIAN; BETHEA LT
MICHAEL TOMS; ANN HALLMAN, Agency Grievance Coordinator; MS
GRAVES, ECI Grievance Coordinator; MARIA LEGGINS, Agency
Mailroom Coordinator; LT JAMES MARTIN; WILLIE L. EAGLETON,
Evan Warden; SGT H     SIMS; MS. BAKER, Mailroom Coordinator;
PAMELA MCDOWELL, Mailroom Supervisor; ASSOCIATE WARDEN
BUSH, Lee CI; ASSOCIATE WARDEN       NOLAN; ASSOCIATE WARDEN
DEAN; K RIVERS, Lee CI Grievance Coordinator; JIMMY SLEIGH;
DEPUTY WARDEN; LT JACK BROWN; MS CONYERS, Lee CI Officer;
GENERAL COUNSEL      TATARSKY; DEPUTY DIRECTOR MCCALL; AMY
SMITH; D    EASTRIDGE; FELICIA MCQUEEN; SANDRA BOWIE; DEPUTY
WARDEN    DAVIS; CAPTAIN MR. THOMAS; MS. WILSON; GOVERNOR
NIKKI HALEY; ATTORNEY GENERAL ALAN WILSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Bristow Marchant, Magistrate
Judge. (9:14-cv-01690-DCN-BM)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Stanley Lee Moultrie, Appellant Pro Se. Jerome Scott Kozacki,
WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Stanley Lee Moultrie seeks to appeal the magistrate judge’s

text    orders   denying   his   motion      to     amend   his    complaint    and

denying his motion for reconsideration.               This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain   interlocutory    and       collateral      orders,     28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                    The orders Moultrie

seeks    to   appeal   are   neither        final     orders      nor   appealable

interlocutory or collateral orders.               Accordingly, we dismiss the

appeal for lack of jurisdiction.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         DISMISSED




                                        3